IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-60283
                         Summary Calendar
                        __________________


LUCIEN JOHN KIDD,

                                      Plaintiff-Appellant,

versus

MARDI GRAS CASINO CORPORATION,

                                      Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                       USDC No. 1:94-CV-328
                        - - - - - - - - - -
                         December 18, 1995
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Lucien John Kidd appeals from the district court's entry of

summary judgment in favor of defendant Mardi Gras Casino

Corporation.   Kidd argues that the district court erred by

determining that Casino Magic, a floating dockside casino owned

and operated by the defendant, was not a vessel for purposes of

the Jones Act and the general maritime law.   Casino Magic, as an

"indefinitely moored, shore-side, floating casino," is a


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                            No. 95-60283
                                 -2-

nonvessel for Jones Act purposes.    See Pavone v. Mississippi

Riverboat Amusement Corp., 52 F.3d 560, 570 (5th Cir. 1995).

Kidd failed to meet his burden of showing the existence of a

genuine issue for trial, and defendant Mardi Gras Casino

Corporation was thus entitled to summary judgment as a matter of

law.    The district court did not err by granting the defendant's

motion for summary judgment.

       AFFIRMED.